Appeal from a judgment of the County Court of Clinton County (Lewis, J.), entered June 17, 1991, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner seeks habeas corpus relief on the ground that respondent failed to comply with the time and notice provisions of Executive Law § 259-i (3) (f) (i) and (iii). As petitioner has been released from custody, he is not entitled to the extraordinary relief afforded under CPLR article 70 (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Kitchen v Sullivan, 121 AD2d 415) and his appeal should be dismissed as moot.
Weiss, P. J., Mikoll, Mercure and Crew III, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.